In the

     United States Court of Appeals
                  For the Seventh Circuit
                       ____________________
No. 18-1881
VESUVIUS USA CORPORATION,
                                                     Plaintiff-Appellant,
                                    v.

AMERICAN COMMERCIAL LINES LLC,
                                                    Defendant-Appellee.
                       ____________________

          Appeal from the United States District Court for the
          Southern District of Indiana, New Albany Division.
            No. 17-cv-00022 — Sarah Evans Barker, Judge.
                       ____________________

 SUBMITTED OCTOBER 23, 2018* — DECIDED DECEMBER 6, 2018
                ____________________

   Before KANNE, HAMILTON, and ST. EVE, Circuit Judges.
   KANNE, Circuit Judge. This breach of contract action comes
to us in admiralty jurisdiction. Vesuvius USA Corporation
contracted with American Commercial Lines LLC (now

   * At the request of the parties, we have agreed to decide this case with-

out oral argument because the briefs and record adequately present the
facts and legal arguments, and oral argument would not significantly aid
the court. Fed. R. App. P. 34(a)(2)(c).
2                                                 No. 18-1881

known as American Commercial Barge Line LLC, or “ACBL”)
to transport olivine sand by river barge from Louisiana to
Kentucky. But when one of those shipments arrived with ap-
parent water damage, a dispute arose between the parties
about who was to blame. After some back-and-forth, they
seemed to drop the matter. Two years later, however, Vesu-
vius brought this suit. Because the contract contains a clear
limitations provision requiring the parties to bring disputes
within four months of an incident, we aﬃrm the district
court’s dismissal of the case.
                       I. BACKGROUND
    In 2014, Vesuvius and ACBL entered into a shipping con-
tract to transport olivine sand from New Orleans, Louisiana
to Vesuvius’s facility in Wurtland, Kentucky by river barge.
The January 2015 shipment arrived at the discharge port in
Wurtland on February 20. Vesuvius’s employees inspected
the cargo upon arrival and found it damaged by excess mois-
ture. They notified ACBL, and ACBL arranged for a surveyor
to perform an inspection that same day. The surveyor found
no structural defect in the barge. Instead, he concluded that
the sand was wet when it was loaded. In transit, some of that
water evaporated, condensed on the overhead portion of the
cargo space, and dripped back onto the sand. (R. 14-2 at 2.)
The surveyor filed his report with ACBL on February 23, and
ACBL promptly contacted Vesuvius to disclaim any liability.
   There the matter sat for two years. But on February 1, 2017,
Vesuvius filed suit to recover damages for its loss, alleging
that ACBL had breached the contract by providing an unsea-
worthy vessel. ACBL moved to dismiss the complaint, point-
ing to the limitations provision in the contract:
No. 18-1881                                                       3

       22. MISCELLANEOUS: … This Contract will be in-
       terpreted and enforced under the general maritime
       laws of the United States and, to the extent applica-
       ble, the laws of the State of Indiana. The Parties agree
       that any action or proceeding arising out of or in
       connection with this Contract will be brought exclu-
       sively in a state or federal court in Clark or Floyd
       County, State of Indiana[,] and [Vesuvius] consents
       to personal jurisdiction in such court. … Unless oth-
       erwise provided hereunder, all disputes under this
       Contract … must be brought within four (4) months of
       the act or occurrence giving rise to the claim.
(R. 9-1 at 8) (emphasis added). Reading the plain language of
this provision, the district court determined that the action
was untimely and granted the motion to dismiss. This appeal
followed.
                           II. ANALYSIS
    Original jurisdiction to hear this case stemmed from 28
U.S.C. § 1333, which authorizes federal district courts to hear
“[a]ny civil case of admiralty or maritime jurisdiction.” Be-
cause the alleged breach occurred “on navigable waters,” nei-
ther party disputes federal jurisdiction. Weaver v. Hollywood
Casino-Aurora, Inc., 255 F.3d 379, 382 (7th Cir. 2001). We review
a motion to dismiss for failure to state a claim under Fed. R.
Civ. P. 12(b)(6) de novo, drawing all reasonable inferences in
favor of Vesuvius, the non-moving party. Boucher v. Fin. Sys.
of Green Bay, Inc., 880 F.3d 362, 365 (7th Cir. 2018).
    This case turns on the interpretation of the limitations pro-
vision of the contract, and in particular on the meaning of the
word “disputes.” Vesuvius argues that the phrase is no more
4                                                  No. 18-1881

than a notification requirement: Vesuvius was required to no-
tify ACBL of the problem within four months of its occur-
rence, and it provided that notification immediately upon dis-
covery of the issue. The provision requires no more, because
a “dispute” is not necessarily a lawsuit, and a contractual re-
quirement that the parties sue each other within four months
of an incident would force unnecessary litigation of disputes
that the parties might work out between themselves given
suﬃcient time. In the alternative, Vesuvius contends that the
language in the contract is at least ambiguous, and because its
reading is just as plausible as any other reading, Vesuvius
should get the benefit of the doubt at this stage in the litiga-
tion.
    ACBL, on the other hand, believes that the provision re-
quires the parties to bring lawsuits within four months. While
it concedes that the provision might appear ambiguous on its
own, it insists that other language in the contract provides
context and demonstrates that the parties intended to contract
for a short limitations period for any potential legal actions.
    The parties selected Indiana law to govern their agree-
ment. In Indiana, “[t]he general rules of contract interpreta-
tion are that, unless the terms of a contract are ambiguous,
they will be given their plain and ordinary meaning.” Brock-
mann v. Brockmann, 938 N.E.2d 831, 834 (Ind. Ct. App. 2010).
“Clear and unambiguous terms in a contract are deemed con-
clusive, and we will not construe an unambiguous contract or
look to extrinsic evidence, but will merely apply the contrac-
tual provisions.” Id. The “ultimate goal” of our analysis is to
determine the “parties’ intent.” BRC Rubber & Plastics, Inc. v.
Cont’l Carbon Co., 804 F.3d 1229, 1231 (7th Cir. 2015) (citing
Brockmann, 938 N.E.2d at 834–35).
No. 18-1881                                                     5

    Both parties contend that the term “disputes” is unambig-
uous. ACBL points to legal dictionaries and various cases to
demonstrate that the verb “to bring,” when coupled with
“claim” or “dispute,” usually refers to filing suit in court. See,
e.g., Bring an Action, Black’s Law Dictionary (10th ed. 2014). In
turn, Vesuvius cites other cases and statutes in which “dis-
pute” had a broader meaning than simply a lawsuit, also en-
compassing a mere disagreement that may be resolved
through negotiation or alternative dispute resolution. See, e.g.,
City of New Albany v. Cotner, 919 N.E.2d 125, 132 (Ind. Ct. App.
2009) (determining that the contractual phrase “sewer fee dis-
pute” was ambiguous).
    But “[t]erms are not ambiguous merely because the parties
disagree as to the proper interpretation of those terms.” Brock-
mann, 938 N.E.2d at 835. While we might get bogged down in
an argument over dictionary definitions if we confine the
scope of our analysis to the provision alone, under Indiana
law, we must “construe the contract as a whole and consider
all provisions of the contract, not just the individual words,
phrases, or paragraphs.” Bhd. Mut. Ins. Co. v. Michiana Con-
tracting, Inc., 971 N.E.2d 127, 131 (Ind. Ct. App. 2012). As the
district court correctly noted, the other provisions contained
in ¶ 22 relate to choice of law, choice of forum and venue, and
consent to personal jurisdiction. Viewed in that context, an
obligation to bring “disputes” seems more likely to refer to
the lawsuits to be brought under the other rules established
in the same paragraph.
    Vesuvius, acknowledging this point, looks to linguistic in-
consistencies within the paragraph. If “disputes” are lawsuits,
it asks, then why does ¶ 22 also refer to a lawsuit as an “action
or proceeding?” Fair enough, but when we expand our scope
6                                                      No. 18-1881

once more, we see that the sentence at issue cannot be a mere
notification requirement. Paragraph 9 of the contract includes
just such a notification requirement: “[Vesuvius] will imme-
diately notify [ACBL] in writing if a barge is reasonably de-
termined to be unsuitable. Such notification will include the
reason such barge is unsuitable.” (R. 9-1 at 6.) If we were to
read the limitations provision in ¶ 22 as a requirement for Ve-
suvius to notify ACBL of a problem with its barge within four
months, then the notification provision in ¶ 9 would be super-
fluous. The more logical conclusion is that the parties knew
how to write a notification requirement, and they inserted it
in ¶ 9. Likewise, they knew how to write a limitations provi-
sion, and they inserted it in ¶ 22, right next to the other pro-
visions spelling out how and where to bring suit in court. Ve-
suvius failed to comply with that unambiguous contractual
obligation, and its suit is untimely.
    On a final note, Vesuvius points to dicta in the district
court’s order dismissing its case in which it alleges that the
district court improperly drew an inference against it:
       We might find Vesuvius’s argument more persua-
       sive if there had not been so long a time-lapse be-
       tween ACBL’s denial of responsibility for the cargo
       damage and its filing of this lawsuit. … The reason-
       able inference from such silence is that Vesuvius had
       elected to acquiesce in, or at least chose not to con-
       test, ACBL’s rejection of their complaint about the
       condition of the cargo.
(R. 22 at 7.)
   As we noted above, when considering a motion to dismiss
under Rule 12(b)(6), a court must draw all reasonable infer-
ences in favor of the non-moving party. Boucher, 880 F.3d at
No. 18-1881                                                      7

365. In this case, it appears that the district court drew at least
one inference against the non-moving party.
    But any error was harmless. First, the district court had al-
ready stepped through the correct contractual analysis and
made its conclusion before any discussion of inferences to
draw from the parties’ behavior after the incident had oc-
curred. Second, and more importantly, even if we were to
draw the opposite inference in Vesuvius’s favor, it would
make no diﬀerence. We might infer that Vesuvius genuinely
believed that it had complied in full with its obligations under
¶ 22 by notifying ACBL of the problem on February 20, 2015.
Vesuvius might then have genuinely believed that it had all
the time in the world to bring suit, and it did so two years
later. But because we find that the contract is not ambiguous,
the parties’ actions after they signed the contract are irrele-
vant to the meaning of the contract itself. Regardless of
whether we were to infer from Vesuvius’s actions that it gen-
uinely believed its own position or whether it knew that its
suit was untimely, the meaning of the contract is the same.
                        III. CONCLUSION
    Standing on its own, perhaps the limitations provision of
the contract might be ambiguous. But read in context with the
rest of the contract, there is no question that Vesuvius was re-
quired to file suit no later than four months after it discovered
the damage. Because Vesuvius waited two years to bring its
claim, the district court properly dismissed it as untimely. Ac-
cordingly, we AFFIRM the judgment of the district court.